COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Fitzpatrick and Senior Judge Cole
Argued at Richmond, Virginia


KENNETH E. VIAR

v.        Record No. 1434-93-2          MEMORANDUM OPINION*
                                     BY JUDGE JOSEPH E. BAKER
COMMONWEALTH OF VIRGINIA                  AUGUST 8, 1995


           FROM THE CIRCUIT COURT OF APPOMATTOX COUNTY
                    John R. Snoddy, Jr., Judge
          Joseph A. Sanzone (Joseph A. Sanzone Associates, on
          briefs), for appellant.

          Eugene Murphy, Assistant Attorney General
          (James S. Gilmore, III, Attorney General, on brief),
          for appellee.



     Kenneth E. Viar (appellant) appeals from a judgment of the

Circuit Court of Appomattox County (trial court) that approved

twelve jury verdicts convicting him for having in his possession

motor vehicles from which the vehicle identification number (VIN)

had been removed, changed, or altered without the consent of the

Department of Motor Vehicles (DMV), in violation of Code

§ 46.2-1075.   In this appeal, appellant states five separate

issues for our consideration; however, each is premised upon a

claim that the evidence is insufficient to support the verdicts.

When sufficiency of the evidence is at issue on appeal, the

evidence must be viewed in the light most favorable to the

Commonwealth, and the evidence must be accorded all reasonable

____________________

     *Pursuant to Code § 17-116.010, this opinion is not
designated for publication.
inferences fairly deducible therefrom.     Higginbotham v.

Commonwealth, 216 Va. 349, 352, 218 S.E.2d 534, 537 (1975).     The

jury's verdict, approved by the trial court, will not be

disturbed unless it is plainly wrong or without evidence to

support it.   Code § 8.01-680; Stockton v. Commonwealth, 227 Va.
124, 145-46, 314 S.E.2d 371, 385 (1984).

     Each indictment for which appellant stands convicted charged

that appellant violated Code § 46.2-1075 which provides:
          Possession of vehicles with serial numbers
          removed or altered.-- Any person who shall
          knowingly have in his possession a motor
          vehicle, trailer, or semitrailer, the motor
          number, serial number, or identification
          number of which has been removed, changed, or
          altered without the consent of the Department
          shall be guilty of a Class 6 felony.


     The record discloses that on October 6, 1992, agents of the

Virginia State Police and the DMV searched the premises of

Hillcrest Motors owned by appellant and located on sixty-six and

one-half acres of land on which appellant operated a used car

business.   In the course of that business, appellant would cause

damaged vehicles to be rebuilt by frequently using parts of other

similar vehicles.   The vehicles involved were usually recovered

thefts, repossessions, or damaged in wrecks.    Appellant's

practice was to gather parts needed, take the parts with the

vehicle to be rebuilt to one of several body shops, pay to have

the repairs made, and then sell the vehicle that had been




                               - 2 -
rebuilt for him. 1   The leftover parts were either sold to a

salvage company or returned to appellant together with the

rebuilt vehicle.

        Appellant had purchased the searched premises in 1981 and

constructed a garage thereon in 1988 from which he has since

operated the business.    When the search was made, there were

numerous vehicles on the premises.       A video tape introduced into

evidence showed some to be complete vehicles, others to be mere

frames whose identification numbers had either been removed or

were partly illegible.    The original VIN is placed on the vehicle

when it is being newly assembled.    It tells where the vehicle was

made, the type of engine, body style, the year it was made, and

similar information.    The original VIN may not be lawfully

removed from one vehicle and placed on another vehicle without

notifying the DMV and obtaining approval of its use on the latter

vehicle.    In the area of appellant's place of business, that

approval must be obtained by contacting DMV Agent D. L. Keesee.

Keesee testified that he had not authorized the removal, change,

or alteration of any of the VINs in issue.
        During the search, the agents discovered twelve vehicles on

the premises owned by appellant that the motor number, serial

number, or identification number had been removed, changed, or

altered without the consent of the DMV.      Six of these vehicles

    1
     Occasionally, appellant's employees would rebuild cars in the
same manner as the outside shops performed that act.




                                 - 3 -
contained VINs that had been registered to other vehicles.   A

review of the record shows evidence that supports the indictments

relating to those six vehicles as follows:
          1.   1987 Plymouth Reliant. The vehicle was
          in the possession of Robert Lee Crews, sold
          to him by Hillcrest Motors in 1992. State
          Police Investigator McDowell (McDowell)
          testified that it was a 1986 Plymouth,
          displaying a 1987 Plymouth VIN. McDowell
          stated that the difference in value between
          the two vehicles was about $2,800, and that
          the mileage on the 1986 model was 102,571,
          while the mileage on the 1987 was 37,522;
          2.   1991 Chevrolet pickup truck. The
          vehicle was in the possession of Percy L.
          Jennings, sold to him by Hillcrest Motors in
          1992. McDowell testified that it was a 1989
          pickup, displaying a 1991 model VIN.
          McDowell stated that the difference in value
          between the two vehicles was about $1,450.
          The 1989 record mileage was 50,581 compared
          to the record mileage of 53,471 for the 1991
          vehicle;

          3.   1991 GMC pickup truck. McDowell
          testified that it was a 1988 Chevrolet S10
          displaying a 1991 GMC VIN. The record
          mileage on the 1988 was 47,983, while the
          1991 record mileage was 22,962;

          4.   1985 Ford pickup. The vehicle was in
          the possession of Lanny Johnson, sold to him
          by Hillcrest Motors in 1990. McDowell
          testified that it was a 1983 vehicle,
          displaying a 1985 VIN;

          5.   1987 Astro Van. The vehicle was being
          rebuilt inside the garage at Hillcrest
          Salvage. McDowell determined it to be a 1985
          van, displaying a 1987 VIN; and

          6.   1987 Chevrolet Camaro. McDowell
          testified that the VIN had been removed and
          was found to have been placed on another 1987
          vehicle.




                              - 4 -
     Jason Thacker (Thacker), an employee of appellant, testified

that he began working for appellant in the spring of 1992.    One

weekend, he and appellant picked up a late model truck.

Appellant told him the VIN could be used on a different truck.

Thacker had seen five vehicles without VINs.   Thacker testified

that his supervisor, Louis Foster, told him that appellant had

given them instructions to build the newer vehicles and

"sometimes that meant changing the VINs."
     Approximately two weeks after making the VIN changes,

McDowell and Keesee recorded an interview with appellant.    The

recording was later transcribed.   Appellant's counsel heard the

recording and compared the transcription.   Although he objected

to the admission of the transcription, he did not challenge its

accuracy and conceded that it could properly be read to the jury.

In the statement, appellant said that his instruction to his

employees "was to build the latest model unit" and "anybody that

has been in this business . . . has moved some VIN numbers.

Cause you know, I, I'm guilty of that, that's all I can say."

Appellant said:   "I woke up from this nightmare before you all

got there.   I was trying to figure out how to do it to get it

straightened out.   You all have gotten here, we're, it's gonna

get straightened out."   Appellant said that he and his wife had

been involved in a lengthy divorce and that had taken him away

from the car business, and he was not paying as much attention as

before.   He knew that his employees were changing VINs.




                               - 5 -
Appellant's excuse was that Keesee was not always available.

Appellant recognized that the fact that other people were doing

the same thing was not an excuse.

        In addition to the violations listed above, McDowell and the

other investigators discovered six other VIN violations that did

not involve exchanges from one vehicle to another registered

vehicle.    Appellant concedes that the VINs had been removed from

the six remaining vehicles which were located on his premises.

He denied knowledge but, upon review of each, made explanation as

to the probable cause of the violations.    The jury rejected these

as legitimate reasons for the violations.    We hold that the

explanations merely created jury questions which were decided

adversely to appellant.    The evidence supports the jury verdicts.
        Appellant argues that the evidence is insufficient to prove

he either possessed the vehicles or knew of the condition of the

VINs.    We disagree.   The record established that the vehicles

were subject to his dominion and control on the premises he

owned, and that he regularly was on the premises and operated the

business conducted thereon.    The evidence is sufficient to show

he had actual knowledge of the presence and condition of some of

the vehicles and constructive knowledge of the others.     See Drew

v. Commonwealth, 230 Va. 471, 338 S.E.2d 844 (1986); Powers v.

Commonwealth, 227 Va. 474, 316 S.E.2d 739 (1984); Brown v.

Commonwealth, 5 Va. App. 489, 364 S.E.2d 773 (1988).     Although

ownership and use of the premises do not alone establish



                                 - 6 -
constructive possession, they are factors to be considered.

Eckhart v. Commonwealth, 222 Va. 447, 281 S.E.2d 853 (1981).

Appellant's statement and Thacker's testimony together with

evidence of ownership and operation of the business sufficiently

support the verdicts.

     Finally, appellant argues that some of the "items" from

which the VINs had been removed were not in fact "vehicles."     The

Code sections relied upon by appellant are not applicable here.

Code § 46.2-100 in relevant part includes items that were

"designed for self-propulsion."   It does not require that the

items be operable at the time the VINs were removed.
     Appellant presented evidence to excuse the transfer of VINs,

asserting that it was some other person who made the transfers;

therefore he was not aware of the presence of items whose VINs

had been removed.   All his evidence was presented to the jury and

rejected.

     When weighing the evidence, the fact finder is not required

to accept entirely either the Commonwealth's or defendant's

account of the facts.    Barrett v. Commonwealth, 231 Va. 102, 107,

341 S.E.2d 190, 193 (1986).   Moreover, the fact finder is not

required to believe all aspects of a defendant's statement or

testimony; the trial judge or jury may reject that which it finds

implausible, yet accept other parts which it finds to be

believable.   Durham v. Commonwealth, 214 Va. 166, 169, 198 S.E.2d
603, 606 (1973).    Thus, the jury was entitled to accept only



                                - 7 -
those parts of appellant's evidence that it found plausible and

credible when considering all the facts presented to it.   The

jury having rejected the excuses presented and when viewing the

evidence in the light most favorable to the Commonwealth, we find

that the evidence is sufficient to support the verdicts.

     Accordingly, the judgment of the trial court is affirmed.

                                             Affirmed.




                              - 8 -